Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 17




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  KENDALL PARK PLAZA, LTD. f/k/a
  CENTURY ON TIME LTD; STEVE’S
  PIZZA WEST, INC.; KENDALL 162
  AVENUE CORPORATION; and SARIVE,
  INC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues KENDALL PARK PLAZA, LTD.1

  f/k/a CENTURY ON TIME LTD; STEVE’S PIZZA WEST, INC.; KENDALL 162 AVENUE

  CORPORATION; and SARIVE, INC (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,



  1
   Defendant, KENDALL PARK PLAZA, LTD., was formerly known as CENTURY ON TIME LTD and, while
  Sunbiz reflects the change in name, the Miami-Dade County Property Appraiser website does not.
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 17




  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          4.      Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          5.      At all times material, Defendant, KENDALL PARK PLAZA, LTD. f/k/a

  CENTURY ON TIME LTD, owned and operated a commercial retail center located at 16205 SW

  88th Street, Miami, Florida 331962 (hereinafter the “Commercial Property”) and conducted a

  substantial amount of business in that place of public accommodation in Miami-Dade County,

  Florida.

          6.      At all times material, Defendant, KENDALL PARK PLAZA, LTD. f/k/a

  CENTURY ON TIME LTD, was and is a Florida Limited Partnership, organized under the laws

  of the State of Florida, with its principal place of business in Miami, Florida.

          7.      At all times material, Defendant, STEVE’S PIZZA WEST, INC., owned and

  operated a commercial restaurant located at 16285 SW 88th Street, Miami, Florida 33196

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, STEVE’S PIZZA

  WEST, INC., holds itself out to the public as “Steve’s Pizza.”

          8.      At all times material, Defendant, STEVE’S PIZZA WEST, INC., was and is a

  Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

          9.      At all times material, Defendant, KENDALL 162 AVENUE CORPORATION,



  2
    The tenant, Co-Defendants’, addresses all fall within the landlord Defendant, KENDALL PARK PLAZA, LTD.
  f/k/a CENTURY ON TIME LTD’s, address as it is a shopping center.

                                                      2
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 17




  owned and operated retail grocery store located at 16255 SW 88th Street, Miami, Florida 33196

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, KENDALL 162

  AVENUE CORPORATION, holds itself out to the public as “Sedano’s Supermarket #29.”

         10.     At all times material, Defendant, KENDALL 162 AVENUE CORPORATION,

  was and is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with

  its principal place of business in Miami, Florida.

         11.     At all times material, Defendant, SARIVE, INC, owned and operated a commercial

  restaurant business at 16219 SW 88th Street, Miami, Florida 33196 (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida. Defendant, SARIVE, INC, holds itself out to the public as

  “Subway.”

         12.     At all times material, Defendant, SARIVE, INC, was and is a Florida Profit

  Corporation, incorporated under the laws of the State of Florida, with its principal place of

  business in Miami, Florida.

         13.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                       FACTUAL ALLEGATIONS

         14.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.




                                                    3
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 17




         15.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

         16.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         17.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         18.     Defendant, KENDALL PARK PLAZA, LTD. f/k/a CENTURY ON TIME LTD,

  owns, operates and oversees the Commercial Property, its general parking lot and parking spots.

         19.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         20.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about October 13, 2020 encountering

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately four (4) miles from his residence, and is near other


                                                    4
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 17




  businesses and restaurants he frequents as a patron. He plans to return to the Commercial Property

  and the businesses located within the Commercial Property within two (2) months of the filing of

  this Complaint, specifically on March 26th, 2021.

          25.    Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on March 26th, 2021.

          26.    The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

          27.    The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.




                                                   5
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 17




         28.     Defendants, KENDALL PARK PLAZA, LTD. f/k/a CENTURY ON TIME LTD;

  STEVE’S PIZZA WEST, INC.; KENDALL 162 AVENUE CORPORATION; and SARIVE, INC,

  own and/or operate a place of public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, KENDALL PARK PLAZA,

  LTD. f/k/a CENTURY ON TIME LTD; STEVE’S PIZZA WEST, INC.; KENDALL 162

  AVENUE CORPORATION; and SARIVE, INC, are responsible for complying with the

  obligations of the ADA. The place of public accommodation that Defendants, KENDALL PARK

  PLAZA, LTD. f/k/a CENTURY ON TIME LTD; STEVE’S PIZZA WEST, INC.; KENDALL

  162 AVENUE CORPORATION; and SARIVE, INC, own and operate the Commercial Property

  Businesses located at 16205 SW 88th Street, Miami, Florida 33196.

         29.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through IV of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.




                                                  6
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 17




         30.     Defendant, KENDALL PARK PLAZA, LTD. f/k/a CENTURY ON TIME LTD,

  as landlord and owner of the Commercial Property Business, is responsible for all ADA violations

  listed in Counts I through IV.

         31.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through IV of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         32.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                         COUNT I – ADA VIOLATIONS
          AS TO KENDALL PARK PLAZA, LTD. f/k/a CENTURY ON TIME LTD

         33.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  32 above as though fully set forth herein.

         34.     Defendant, KENDALL PARK PLAZA, LTD. f/k/a CENTURY ON TIME LTD,

                                                   7
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 17




       has discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by

       failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

       Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

       violations that Plaintiff encountered during his visit to the Commercial Property, include but are

       not limited to, the following:

          A. Parking

  i.      The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

          located on an excessive slope. Violation: There are accessible parking spaces located on an

          excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 ii.      The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

          aisles are located on an excessive slope. Violation: There are accessible parking space access

          aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

          of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i.      The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

          Violation: There are inaccessible routes from the public sidewalk and transportation stop.

          These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

          ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

          Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

          4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily


                                                         8
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 9 of 17




          achievable.

                             COUNT II – ADA VIOLATIONS
              AS TO KENDALL PARK PLAZA, LTD. F/K/A CENTURY ON TIME LTD
                            AND STEVE’S PIZZA WEST, INC.
              35.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       32 above as though fully set forth herein.

              36.     Defendants, KENDALL PARK PLAZA, LTD. f/k/a CENTURY ON TIME LTD

       and STEVE’S PIZZA WEST, INC., have discriminated, and continues to discriminate, against

       Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,

       1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

       $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

       Commercial Property, include but are not limited to, the following:

          A. Public Restrooms

  i.      The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at

          the required location. Violation: The grab bars do not comply with the requirements prescribed

          in Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                             COUNT III – ADA VIOLATIONS
              AS TO KENDALL PARK PLAZA, LTD. F/K/A CENTURY ON TIME LTD
                       AND KENDALL 162 AVENUE CORPORATION
              37.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       32 above as though fully set forth herein.

              38.     Defendants, KENDALL PARK PLAZA, LTD. f/k/a CENTURY ON TIME LTD

                                                         9
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 10 of 17




        and KENDALL 162 AVENUE CORPORATION, have discriminated, and continues to

        discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

        facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

        gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

        visit to the Commercial Property, include but are not limited to, the following:

           A. Entrance Access and Path of Travel

   i.      There are objects on the path of travel at the facility that protrude more than the maximum

           allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

           whose resolution is readily achievable.

           B. Access to Goods and Services

   i.      There are drinking fountains that don’t provide access to those who have difficulty bending

           or stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10)

           of the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

           readily achievable.

 ii.       There is seating provided at the facility that does not comply with the standards prescribed in

           Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

           resolution is readily achievable.

 iii.      The plaintiff could not reach the scales as they are mounted too high. Violation: There are

           self-service areas with elements that are outside of the reach ranges prescribed in Sections

           4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Section 308 of the 2010 ADA Standards, whose

           resolution is readily achievable.

           C. Public Restrooms

   i.      The plaintiff could not use the accessible toilet compartment door without assistance, as it is


                                                        10
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 11 of 17




        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iii.   The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

        and the side grab bar is not at the required location. Violation: The grab bars in the accessible

        toilet compartment do not comply with the requirements prescribed in Section 4.17.6 of the

        ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iv.    The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The plaintiff could not transfer to the toilet without assistance, as objects are mounted less

        than 12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.




                                                      11
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 12 of 17




                             COUNT IV – ADA VIOLATIONS
              AS TO KENDALL PARK PLAZA, LTD. F/K/A CENTURY ON TIME LTD
                                  AND SARIVE, INC
              39.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       32 above as though fully set forth herein.

              40.     Defendants, KENDALL PARK PLAZA, LTD. f/k/a CENTURY ON TIME LTD

       and SARIVE, INC, have discriminated, and continues to discriminate, against Plaintiff in

       violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

       January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

       less). A list of the violations that Plaintiff encountered during his visit to the Commercial

       Property, include but are not limited to, the following:

          A. Entrance Access and Path of Travel

  i.      There are objects on the path of travel at the facility that protrude more than the maximum

          allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

          B. Access to Goods and Services

  i.      There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The accessible seating is not usable due to it being under a stack of tables. Violation:

          Accessible elements are not properly maintained or usable, violating 28 CFR 36.211, whose

          resolution is readily achievable.

          C. Public Restrooms

  i.      There are permanently designated interior spaces without proper signage, violating Section



                                                        12
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 13 of 17




          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-

          compliant distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG

          and Section 604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.     The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at

          the required location. Violation: The grab bars do not comply with the requirements prescribed

          in Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 iv.      The plaintiff could not transfer to the toilet without assistance, as objects are mounted less

          than 1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with

          the requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3

          of the 2010 ADA Standards, whose resolution is readily achievable.

                                      RELIEF SOUGHT AND THE BASIS

              45.     The discriminatory violations described in Counts I through IV are not an exclusive

       list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

       of public accommodation in order to photograph and measure all of the discriminatory acts

       violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

       further requests to inspect any and all barriers to access that were concealed by virtue of the

       barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

       equal enjoyment of the Commercial Business and businesses located within the Commercial

       Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34


                                                       13
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 14 of 17




   and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

   measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          46.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          47.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.             Furthermore, Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.


                                                    14
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 15 of 17




           48.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           49.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

           50.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

           51.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

   businesses, located at and/or within the commercial property located at 16205 SW 88th Street,

   Miami, Florida 33196, the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.


                                                      15
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 16 of 17




              WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.




                                                    16
Case 1:21-cv-20563-XXXX Document 1 Entered on FLSD Docket 02/09/2021 Page 17 of 17




   Dated: February 9, 2021.


                                         GARCIA-MENOCAL & PEREZ, P.L.
                                         Attorneys for Plaintiff
                                         4937 S.W. 74th Court
                                         Miami, Florida 33155
                                         Telephone: (305) 553-3464
                                         Facsimile: (305) 553-3031
                                         Primary E-Mail: ajperez@lawgmp.com
                                         Secondary E-Mails: bvirues@lawgmp.com
                                                          aquezada@lawgmp.com

                                         By: ___/s/_Anthony J. Perez________
                                                ANTHONY J. PEREZ
                                                Florida Bar No.: 535451
                                                BEVERLY VIRUES
                                                Florida Bar No.: 123713




                                        17
